79 N.Y.2d 942 (1992)
The People of the State of New York, Respondent,
v.
Felix Rodriguez, Appellant.
Court of Appeals of the State of New York.
Submitted March 2, 1992.
Decided March 31, 1992.
Judge ALEXANDER taking no part.
Motion, insofar as it seeks to dismiss the indictment, dismissed upon the ground that the Court of Appeals has no jurisdiction to entertain an original motion seeking such relief; motion, insofar as it seeks to exclude from the record on appeal the transcript of the Grand Jury minutes provided to this Court on or about February 20, 1992, granted.